Title: From Benjamin Franklin to Benjamin Vaughan, 5 March 1785
From: Franklin, Benjamin
To: Vaughan, Benjamin


				
					Dear Friend
					Passy, March 5. 1785.
				
				I received yesterday your kind Letter of the 23d past, with a Pacquet of Books and Pamphlets. I am much oblig’d by your friendly Attention in sending them. I have as yet only had time

to run over the Thoughts on Executive Justice. They have given Rise to some Thoughts in my Mind on the same Subject, which perhaps I may communicate to you in my next.
				I am curious to see the Passage you mention of Kæmpfer. If it is not long, I wish you could transcribe it for me.— Mr Williams has made here a Wax Candle hollow in the Middle about this Size. The circular Lines represent the Wicks, which are of Cotton Cloth. The Space between the two Circles or Wicks is filled with Wax. It gives a great Light, and does not run; but it smokes considerably, notwithstanding the Air that may rise in the Middle. Perhaps the Flame should be surrounded by a Glass Tube.
				I thank you much for the Castor Oil. It did me indeed great Service, and probably may do me yet more.—
				We cannot conceive why my Son has not visited you, unless it be as Temple thinks, that he has been much taken up with the Affairs of the Royalists.
				The “Testament” is not mine; nor do I certainly know the Author, tho’ I had a Present sent me of four, and thence suppose it to be some Friend. I think it on many Accounts a good Thing, and that it may be useful. Projects that may be absurd in a Man to undertake for himself, or even for his Children, (Men & Families being Creatures of so short Duration) may nevertheless be wise in States, they being long-liv’d Animals.— The Piece being so consonant to Dr Price’s Ideas on the Subject, induc’d me to send it to him. I hope that good & wise Man continues well.—
				I think we have both been right in saying little about public Affairs, when there is so little pleasing to be said. We may hope they will mend. I do not much blame the Accounts in your Papers, fabricated to give an unfavourable Idea of America, such as speak of the Confusions of our Governments, the Tyranny of Congress, the Oppression and Distress of Strangers among us, &c.&c. these may be thought necessary Bugbears to keep your People from Emigrating and make them more content

with their Burthens at home. They may keep Fools from us, whom we do not want. But when I wish a perfect Reconciliation between the two Countries, I cannot but regret the Imprudence of those Members of your Parliament who are continually discovering in their Public Speeches the rancourous Malice they still bear us. What can, for Instance, Lord St——t mean by repeatedly abusing the Congress as having broken their Faith? I do not know a single Instance. And I am silent as to the Breaches of your Faith. I hope they will soon be repaired. Adieu, my dear Friend, and believe me ever, Yours most affectionately
				
					B. Franklin
					B Vaughan Esqr
				
			